Title: To Benjamin Franklin from Benjamin Putnam, 13 June 1782
From: Putnam, Benjamin
To: Franklin, Benjamin


Honorable Sir,Cape Nichola Mole June 13th. 1782.— Hispaniola
Least by any Accident, I should fail of a safe Arrival at France, I wish to inform you, that, I have not relinquished the Idea, or by any means, quitted my Resolution but too long since form’d, of waiting on your Excellency on the subject of the two Vessels which some months since I had the honor to represent to your Excellency thro Mr. Lovell, & by my own Letters.
I am in the Flora Frigate, commanded by Capt Henry Johnson, in which, I left Boston, Jany last, bound to Bourdeaux: But the misfortunes of being dismasted, & an unusual long Passage, together with the great Difficulty of procuring Masts & other necessary Materials for our refitting, have long protracted our sailing, & caus’d this tedious Delay.
We shall sail the 15th. Inst in Company with a French Bregantine, by which, I have the honor of addressing your Excellency with this Advice, and am Sir, with profound Respects Your Excellency’s most Obedient & most Hble Servant
Benj. Putnam
His Excy, Doctor Franklin—
 
Addressed: His Excellency Doctor B. Franklin / American Minister at the Court / of France— / Paris
Notation: Colonies
